UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6057



TORREULLA LEWIS,

                                           Petitioner - Appellant,

          versus


B. A. BLEDSOE, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-506-JLK)


Submitted: March 23, 2006                     Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torreulla Lewis, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Torreulla    Lewis   appeals     the    district   court’s   order

denying relief on his petition filed under 28 U.S.C. § 2241 (2000).

We   have    reviewed    the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Lewis v. Bledsoe, No. CA-05-506-JLK (W.D. Va. Dec. 2,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -